NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


THOMAS DOUGLAS EDWARDS,                       )
                                              )
             Appellant,                       )
                                              )
v.                                            )        Case No. 2D15-3653
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed December 7, 2016.

Appeal from the Circuit Court for
Hillsborough County; Lisa D. Campbell,
Judge.

Howard L. Dimmig, II, Public Defender,
and Alisa Smith, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


MORRIS, Judge.

             In this appeal filed pursuant to Anders v. California, 388 U.S. 924 (1967),

Thomas Douglas Edwards appeals the revocation of his sex offender probation for the

offense of unlawful sexual activity with a minor and the resulting 71.7-month prison
sentence. We affirm both the revocation and the sentence without further comment.

However, we must remand for correction of scrivener's errors.

              After sentencing, Edwards filed a motion to correct sentencing error

pursuant to Florida Rule of Criminal Procedure 3.800(b) on the basis that the revocation

order incorrectly stated (1) that Edwards admitted to the violation, (2) that Edwards

violated condition five (rather than the charged condition nine), and (3) that Edwards

was sentenced to 81.825 months in prison. The trial court granted the motion and

instructed the Florida Department of Corrections and the clerk of the circuit court to

issue a new revocation order reflecting the trial court's oral pronouncement at

sentencing. But while the amended revocation order correctly lists Edwards' 71.7-

month prison sentence, it still states—incorrectly—that Edwards admitted to a violation

of condition five. Edwards admitted to a technical violation of condition nine, but he

contested the substantial nature of the violation. Thus, instead of providing that

Edwards admitted to a violation of condition five, the revocation order should reflect that

after an evidentiary hearing, Edwards was found guilty of a violation of condition nine.

Accordingly, we remand for entry of a corrected written order of revocation. See

Reames v. State, 171 So. 3d 770, 770-71 (Fla. 2d DCA 2015) (affirming revocation but

remanding for correction of scrivener's errors where corrected orders still incorrectly

reflected that appellant admitted to violations one and sixteen where appellant had

actually contested the violations and where trial court only found him in violation of

condition one); Riley v. State, 838 So. 2d 1208, 1209 (Fla. 2d DCA 2003) (affirming

revocation but remanding for correction of revocation order which incorrectly stated that




                                            -2-
appellant admitted to violation when he was actually found in violation after an

evidentiary hearing).

             Affirmed but remanded for correction of the written order of revocation of

sex offender probation.



KELLY and BLACK, JJ., Concur.




                                           -3-